Opinion by
Mr. Justice Stewart,
The appeal of these same parties to No. IT, January Term, 1907, ante, p. 344, just decided, having been sustained, and the decree of the court in that case having been set aside, the order complained of in this appeal requiring the balance on the account instructed by the auditor to be paid over to the administrators d. b. n. c. t. a. of David Young, deceased, necessarily falls with the decree. There is, therefore, no occasion for present discussion of the question here sought to be raised. It is sufficient to say that because of manifest error in the order the appeal must be sustained. Had the original decree confirming the auditor’s report stood, the only proper way of enforcing liability thereunder would have been to require an account by the legal representatives of David Young deceased,
*359so that the parties claiming under the decree could obtain such award as they might be entitled to in the distribution of the estate. An order to pay in advance of any statement of account would be in disregard of the equal rights of other possible creditors of equal standing. Appeal sustained, and the order and decree of the court below reversed.